COVINGTON, Judge.
Dr. Stramondo disputes the circuit court’s interpretation of a settlement agreement between Scott Phillips, Donald Mercer, and himself relative to their respective investments in a proposed student housing project. After thoroughly reviewing the record and law, we conclude that the court correctly rejected Dr. Stramon-do’s various affirmative defenses to the enforcement of the contract and properly entered a final judgment in favor of the appellees.
We do find error, however, in the trial court’s use of a compound interest rate for prejudgment interest. Because the agreement contains no express provision for the compounding of interest, the appellees are entitled to only simple interest. See Pitts v. Pastore, 561 So.2d 297, 302 (Fla. 2d DCA 1990). We therefore reverse and remand for a recalculation of the interest on the sums determined in the final judgment. In all other respects we affirm.
Reversed and remanded for further proceedings.
DAVIS and WALLACE, JJ., Concur.